 

   

 

 

 

_ RESPONSE TO REQUE
. HILL, Christopher .

ST FOR REDUCTION IN SENTEN
Reg. No: 52149-424 | : Dy SMES yoo URSSN OSE Sa

  
  
 

  

Your request for Compassionate Release/Reduction in Sentence (RIS) ha
pursuant to 18 U.S.C. 3582 (c)(1)(A). We will not be pursuing a request for co pe
release in your case. US

 
 
  

A review of your request reveals you have submitted a request for a reduction in se
on inmates with a debilitating medical condition. Ve

    
 

Program Statement 5050.50, states a request for a motion under 18 U.S.C. 4205(g)
3582(c)(1)(A) shall be submitted to the Warden. Ordinarily, the request shali be In writing; and.
submitted by the inmate. An inmate may initiate a request when there are particularly
extraordinary or compelling circumstances which could not be reasonably have been foreseen’
by the court at the time of sentencing. The criteria for a RIS request as an inmate with a
debilitated medical condition requires that you are experiencing a deteriorating mental or
physical health condition that substantially diminishes your ability to function in a correctional
facility and conventional treatment promises no substantial improvement to your mental or
physical condition. Further you can carry on self-care and are not confined to a bed or chair

more that 50% of waking hours.

 

 

The Bureau of Prisons (BOP) is carefully monitoring the spread of the COVID-19 virus and
taking extraordinary measures to contain it. As with any type of emergency situation, we carefully
assess how to best ensure the safety of staff, inmates and the public.

Your current debilitated medical condition, with or without the spread of the COIVD-19 virus,
does not meet the criteria outlined in the paragraph above. We recognize that you, like all of us,
have legitimate concerns and fears about the spread and effects of the virus. However, your
concern about being potentially exposed to, or possibly contracting COVID-19 does not currently

warrant an early release.

Accordingly, your Request for Reduction in Sentence is denied. In the event you are not
Satisfied with this response and wish to appeal, you may contact your Unit Team to initiate an
appeal in accordance with the Administrative Remedy Program. Please note, this appeal

process begins with a BP-9 (Warden level).
5/18 [20
Date

! trust this addresses your concerns.

 

 

 
